DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 10, 2021. In the applicant’s reply; claims 1, 4, 13 and 15 were amended, and claims 5-12, 14 and 16 were cancelled.  Claims 1-4, 13, 15 are pending in this application.

Response to Arguments
Applicants' amendments filed on December 10, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 10, 2021.
Applicant’s amendments overcome the rejection of claims 15 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1, 13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Codella et al. (US 9,280,819 B2; herein “Codella’), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Codella et al. (US 9,280,819 B2; herein “Codella”) in view of Voigt et al. (US 2015/0213652 A1; herein “Voigt’), and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 5-12, 14 and 16 were canceled by the applicants.
Claims 1-4, 13, and 15  (now renumbered as 1-4, 5, and 6 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the system of Claim 1, the method of Claim 13, or the medium of Claim 15, which specifically comprises the following features in combination with other recited limitations:
- A system configured for image segmentation, comprising: 
- an image data interface configured to access an image of an anatomical structure of a patient, wherein the image is acquired by a first imaging modality; 
- a memory comprising instruction data representing a set of instructions; 
- a processor configured to communicate with the image data interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to: 
- segment the image to obtain a first segmentation of the anatomical structure of the patient; 
- access statistical data indicative of a structural difference in shape of the type of anatomical structure between a) images acquired by the first imaging modality and b) images acquired by a second imaging modality, wherein the statistical data comprises a weighted sum applied to a mean mesh generated from paired images respectively generated by the first imaging modality and the second imaging modality; 
- and based on the first segmentation and the statistical data, generate a second segmentation of the anatomical structure which represents an estimate of the structural shape of the anatomical structure of the patient in an image acquired by the second imaging modality.



	Some closely related prior art references are listed previously: Codella et al. (US 9,280,819 B2; herein “Codella”), Voigt et al. (US 2015/0213652 A1; herein “Voigt’), Kaus, Michael R., et al. "Automated 3-D PDM construction from segmented images using deformable models." IEEE Transactions on Medical Imaging 22.8 (2003): 1005-1013 (hereby referred to as “Kaus”), and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 13, or the apparatuses recited in claims 1 and claim 15.  Especially, Codella is the most relevant reference, as it is directed to the statistical deformation of multi-modality image data and was used in an anticipatory rejection for the independent claims. Voigt was used in combination for dependent features as it is directed towards quantitative mapping of multi-modality image data and calculating features therewith. However, applicant’s amendments to further refine the type of statistical data so that it “comprises a weighted sum applied to a mean mesh generated from paired images respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 12, 2022